UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6613



TERRY BRUCE BALDWIN,

                                           Petitioner - Appellant,

          versus


DEAN WALKER; MICHAEL F. EASLEY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-50-1-MU)


Submitted:   May 11, 2000                   Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Bruce Baldwin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Bruce Baldwin appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Baldwin v. Walker, No. CA-99-50-1-MU

(W.D.N.C. Mar. 31 & May 5, 1999).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Although the district court’s order denying reconsideration
is marked as “filed” on May 4, 1999, the district court’s records
show that it was entered on the docket sheet on May 5, 1999. It is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Fed. R.
Civ. P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th
Cir. 1986).


                                 2